Sweeney, J.,
concurring. Although I agree with the analysis of the majority in determining that the judgment of the court of appeals should be modified and affirmed, the majority failed to address the issue stated below.
The majority finds that summary judgment in the instant case was improper, because, as a matter of law, Endorsement 1604 was not a bargained-for part of the insurance contract in question. The majority then declines to address “[c]ertain other propositions of law” presented by this appeal. I strongly believe, however, that one of these “certain other propositions of law” is, in fact, the central issue before us in this case; and, because resolution of this issue would be equally dispositive of the case in its entirety, I would decide this case by addressing this “other” issue.
The issue to which I refer was raised on cross-appeal by the appellees and is properly before this court. The appellees assert that regardless of the applicability of Endorsement 1604 to the policy in question, the endorsement’s terms cannot be given effect because they are in contravention of public policy and/or unconscionable. As set forth in footnote 1, above, the arbitration clause of Endorsement 1604 allows either Nationwide or the insured to demand a trial if arbitration results in an award that exceeds the minimum limits of the state financial responsibility laws. In Ohio, these minimum limits require coverage of $12,500 per person and $25,000 per accident.3
The effect of Endorsement 1604 is to create binding arbitration for awards below the $12,500/$25,000 statutory coverage mínimums and to create non-binding arbitration for awards in excess of those mínimums. Nationwide asserts that the foregoing arbitration agreement is entirely fair because both the insured and Nationwide have the right to avoid an arbitration award in excess of $12,500/$25,000. This “facial equality” is not a true equality, however, because both parties are bound only by low awards, which are likely to be in Nationwide’s favor. High awards can be avoided by either the insured or Nationwide, but it is unlikely that an insured would ever seek to avoid a high award, even if he was unsatisfied with it, because by avoiding the award and seeking a trial the insured would incur additional legal expense while also placing at risk the entire award that he already has received.
Thus, the real impact and effect of Endorsement 1604 is to give Nationwide the power to avoid high arbitration awards, regardless of whether those awards are fair and just. It would appear, therefore, that Endorsement 1604 makes known to insureds or claimants that Nationwide *111has “a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration.” Such a policy is in direct violation of Ohio Adm. Code 3901-1-07(C)(8).
Further, as we held in State, ex rel. Adams, v. Gusweiler (1972), 30 Ohio St. 2d 326 [59 O.O.2d 387], parties cannot agree to “binding” arbitration and later seek to treat such arbitration as “non-binding.” Pursuant to Endorsement 1604, Nationwide agreed to “binding” arbitration so long as the amount of the arbitrator’s award is $12,500 or less. Upon an award of $12,501, however, Nationwide can suddenly treat the entire award, even that amount below $12,500, as being “non-binding.” This result is contrary to our holding in Gusweiler and should not be enforced by the courts of this state.
Finally, R.C. 2711.01 et seq. provides the statutory framework for the enforcement of contractual arbitration clauses. This statutory framework evinces a strong public policy in favor of final and binding arbitration, and it places limits upon the power of the judiciary to modify an arbitrator’s award. Endorsement 1604 is directly contrary to this policy because it allows Nationwide to “have its cake and eat it too” by being able to ignore an arbitrator’s entire award whenever that award exceeds the statutory minimum coverage limits.
For the additional reasons stated above, I concur with the majority.
C. Brown and J. P. Celebrezze, JJ., concur in the foregoing opinion.

 See fn. 2, supra.